*492Having considered the within Libel as also the Papers in this Case and as it appears by the Decree of the Commissioners for Hearing and Determining Appeals in Prize Cases, that the Claimants were Condemned to pay the moiety of the Value of the Ship Angola and her goods for Salvage thereof, before the Delivery and Restitution of the sa Ship and cargo to the afores4 Claimts and as the Value of the same is not ascertained; I do therefore appoint Hezekiah Carpenter Esqr Captn Benjamin Wickham and Mr Patrick Grant To appraise the same and make return of their doings therein under oath to this Court.
Chambers Russell J Admiralty
Having fully considered the Libel of the said Foster Cunliffe Esqr and others against Peter Bourse and others agents as aforesaid; and as Captain John Freebody one of the agents aforesaid has not assigned sufficient Rea*493sons why he should not Account Agreable to an Interlocutory Decree of this Court on said Libel I do therefore Order and Decree the said John Freebody to render an Account forthwith under oath of that part of the Cargo which he receiv’d as aforesaid to the Register of this Court I also Decree the said John Freebody to pay the Cost of this Court Newport May the so*11 1750
Chambers' Russell
[Admiralty Papers, VI, 134]